t c summary opinion united_states tax_court willie a and charlotte j morris petitioners v commissioner of internal revenue respondent docket no 4441-09s filed date willie a and charlotte j morris pro_se edwin b cleverdon for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise noted all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure by notice_of_deficiency dated date respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty pursuant to sec_6662 after concessions by both parties the sole issue remaining for decision is whether certain annuity payments that petitioners received during are fully includable in their gross_income background the parties have stipulated some facts which we incorporate herein when they petitioned the court petitioners resided in alabama in willie a morris petitioner retired from kimberly- clark corp kimberly-clark on or about date kimberly-clark distributed dollar_figure from petitioner’s sec_401 account almost all of it in kimberly-clark stock the distributed_amount reflected dollar_figure of petitioner’s after-tax 1respondent has conceded his determination in the notice_of_deficiency that petitioners are taxable on a dollar_figure payment from new york life_insurance co petitioners have not disputed that they failed to report certain interest_income as determined in the notice_of_deficiency although respondent alluded to the sec_6662 accuracy-related_penalty in his pretrial memorandum he did not raise the issue at trial or in his posttrial memorandum brief we deem respondent to have conceded or abandoned this issue contributions dollar_figure of his pretax contributions dollar_figure of employer contributions and dollar_figure of untaxed earnings attributable to these various contributions including dollar_figure of unrealized_appreciation kimberly-clark distributed petitioner’s dollar_figure of after-tax contributions directly to him the dollar_figure balance of petitioner’s sec_401 account was rolled over to olde discount brokerage in a time and manner not revealed by the record at least some of these assets were ultimately transferred to coosa pines federal credit_union coosa pines and apparently used to purchase annuities on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc coosa pines reported that in it made annuity distributions to petitioner totaling dollar_figure on their joint federal_income_tax return filed date petitioners reported these payments but excluded dollar_figure as representing a recovery_of investment respondent disallowed this exclusion discussion the parties disagree as to whether respondent correctly determined that the entire dollar_figure of annuity payments from coosa 2petitioner testified that these annuities were purchased from four different insurance_companies and that coosa pines was the distribution unit the record is otherwise silent about these transactions pines is includable in petitioners’ gross_income petitioners have the burden_of_proof see rule a from the sparse evidence in the record it appears that the annuity payments in question were paid out of an individual_retirement_account ira such distributions must be included in the distributee’s gross_income pursuant to the annuity rules of sec_72 see sec_408 those rules generally include in the annuitant’s gross_income any amount_received_as_an_annuity sec_72 but allow tax-free recovery_of the annuitant’s investment_in_the_contract sec_72 the excludable_portion of amounts received as an annuity may be determined by applying an exclusion_ratio as provided under sec_72 the internal_revenue_code provides a simplified_method for taxing annuity payments received under a qualified_employer_retirement_plan see sec_72 petitioners contend that they properly applied this simplified_method in excluding dollar_figure of the annuity_payment from gross_income as respondent notes there is a threshold question whether the simplified_method applies because it is unclear that the annuity payments in question were made from a 3petitioners have not claimed or shown that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any factual issue 4even if the annuity payments were not paid out of an ira they would still be taxable according to the sec_72 rules and our analysis would not be significantly different qualified_employer_retirement_plan within the meaning of sec_72 we need not resolve that issue however because even if we were to assume for the sake of argument that the simplified_method is available to petitioners they have nevertheless failed to establish that they had any investment_in_the_contract a taxpayer’s investment_in_the_contract consists of his or her nondeductible_contributions see 108_tc_54 hall v commissioner tcmemo_1998_ for this purpose an employee’s investment_in_the_contract includes amounts contributed by the employer but only to the extent that such amounts were includable in the gross_income of the employee sec_72 consequently employee or employer contributions that are not includable in the employee’s gross_income are not included in the employee’s investment_in_the_contract in claiming the dollar_figure exclusion petitioners apparently treated the investment_in_the_contract as being dollar_figure petitioners have produced no evidence however to support a dollar_figure investment_in_the_contract the evidence shows that petitioner’s dollar_figure of after-tax contributions was distributed 5petitioners apparently assumed that there were expected monthly payments under the annuity dividing the purported dollar_figure investment_in_the_contract by they determined that the excludable_portion of each monthly payment would be dollar_figure multiplying this amount by months yielded the dollar_figure annualized amount which they seek to exclude to him shortly after his retirement from kimberly-clark and was not part of the amount of his sec_401 account that was rolled over into his ira the evidence strongly suggests that the remaining dollar_figure of petitioners’ sec_401 account represented amounts contributed by petitioner and kimberly-clark and earnings thereon that were not previously includable in petitioner’s income it appears that the annuities in question were acquired with these pretax amounts accordingly we conclude that petitioner’s investment_in_the_contract is zero and consequently that petitioners are entitled to exclude no portion of the annuity payments from gross_income petitioners argue that their reporting position for is correct because they treated the annuity payments the same way for tax years through they allege that although the internal_revenue_service audited their income_tax returns for and respondent has not previously challenged their treatment of the annuity payments any failure by respondent to challenge petitioners’ treatment of annuity 6at the time of petitioner’s retirement in applicable law did not permit an after-tax contribution to be rolled over from a sec_401 account to an ira sec_402 as in effect for rollovers of after-tax contributions to an ira were not permitted until following the passage of the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 115_stat_123 we do not understand petitioners to contend that these after-tax contributions were used to purchase the annuities in question in any event these after-tax contributions obviously fall far short of the dollar_figure that petitioners assert as the investment_in_the_contract payments in prior years however does not preclude respondent’s determination for the year at issue see 60_tc_368 a prior determination cannot serve to relieve a petitioner of his burden of proving error in the commissioner’s present determination affd 519_f2d_1280 10th cir 55_tc_28 the mere acceptance or acquiescence in returns filed by a taxpayer in previous years creates no estoppel against the commissioner nor does the overlooking of an error in a return upon audit create any such estoppel mora v commissioner tcmemo_1972_123 see 381_us_68 auto club of mich v commissioner 353_us_180 77_tc_765 petitioners further argue that the period of limitations has run with regard to transactions that occurred in and that they cannot be expected to produce documentation from that year in support of their federal_income_tax return petitioners are mistaken sec_6501 generally requires the commissioner to assess tax within years after a return is filed petitioners filed their tax_return on date respondent issued the notice_of_deficiency on date pursuant to sec_6503 the mailing of the notice_of_deficiency tolled the limitations_period until days after our final_decision petitioners are required to retain records so long as the contents thereof may become material in the administration of any internal revenue law see sec_1 e income_tax regs for the reasons described above we sustain respondent’s determination regarding the taxation of the annuity payments to reflect the foregoing and the parties’ concessions decision will be entered under rule
